Citation Nr: 1015984	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left buttock with degenerative 
joint disease of the left hip, currently evaluated 20 percent 
disabling.  

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of a shell fragment wound of the thoracic 
spine, beginning August 19, 2009.  

3.  Entitlement to an initial compensable rating for 
residuals of a shell fragment wound of the thoracic spine, 
prior to August 19, 2009.  

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the posterior left calf, currently 
evaluated 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from May 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in 
St. Petersburg, Florida, and Roanoke, Virginia.  The case is 
being handled by the Roanoke RO.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was afforded VA compensation examinations in 
April 2007 and August 2009 in conjunction with the current 
appeal.  The examiners on both occasions indicated that the 
claims file was not available for review.  

VA medical examiners are not required to perform a complete 
review of the entire claims file in every instance, if it 
would not change the objective and dispositive findings made 
during the examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403-04 (1997).  In this case, however, the RO expanded 
the grant of service connection for the left buttock shell 
fragment wound to include degenerative joint disease of the 
left hip, based on the August 2009 examiner's report.  In 
addition, based on the April 2007 examiner's report, the RO 
has established service connection for residuals of a shell 
fragment wound to the thoracic spine with retained foreign 
body.  A shell fragment wound injury constitutes the type of 
disability where knowledge of the severity and extent of the 
initial injury is necessary for an examiner to properly 
assess the current residuals of the injury.  The two VA 
compensation examination reports are unclear as to what 
manifestations are attributable to residuals of the Veteran's 
shell fragment wounds and, as stated above, neither examiner 
had an opportunity to review the claims file.  Therefore, 
further examinations must be scheduled to obtain medical 
opinions with appropriate rationale after the examiners have 
reviewed the entire medical record, including the Veteran's 
service treatment records.  

In addition, at the Veteran's Board hearing, his wife 
testified that he was unable to work, apparently due to his 
service-connected disabilities.  This statement raises the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) under the provisions of 38 C.F.R. § 4.16 
(2009).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) 
(holding that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service-connected, as part of a 
claim for increased compensation).  

The RO has not considered entitlement to a TDIU.  Moreover, 
determining entitlement to a TDIU involves consideration of 
factors that are not applicable to determinations of ratings 
under VA's Schedule for Rating Disabilities (Schedule) or 
under 38 C.F.R. § 3.321(b) (2009).  See 38 C.F.R. Part 4 
(2009); see also 38 C.F.R. § 4.16.  It would be prejudicial 
to the Veteran for the Board to consider his entitlement to a 
TDIU prior to the RO's doing so in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, this 
issue must be remanded for the RO to consider the Veteran's 
TDIU claim.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for residuals of any of his 
shell fragment wounds since June 2008.  
Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  After all requested records have been 
obtained, the Veteran must be afforded 
appropriate VA examinations to determine 
the current extent and severity of the 
residuals of shell fragment wounds to his 
thoracic spine, left buttock, and 
posterior left calf.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
completed.  The claims file must be made 
available to and be reviewed by the 
examiners in conjunction with the 
requested studies.  Following a review of 
the service and post-service medical 
records, the clinical examination, and 
with consideration of the Veteran's 
statements, the examiners must describe 
all current residuals of the shell 
fragment wounds noted in the service 
treatment records, in particular noting 
all current neurological, vascular, 
orthopedic, and muscular impairment, 
identifying all involved muscle groups 
and joints in addition to any impairment 
due to scars, that is attributable to the 
in-service shell fragment wounds.  In 
this regard, the examiners must discuss 
and distinguish the previous VA medical 
examinations.  If impairment of the left 
hip joint or thoracic spine is diagnosed, 
the examiner must state whether the 
impairment is due to the shell fragment 
wound injuries during service.  The 
examiners must also describe in detail 
the effects of the shell fragment wound 
residuals on the Veteran's daily 
activities and on his ability to work.  A 
complete rationale for all opinions must 
be provided.  If the examiners cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiners must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above development has been 
completed, the Veteran's claims for 
greater ratings for residuals of shell 
fragment wounds to the left buttock, 
thoracic spine, and left posterior calf 
must be readjudicated, including 
consideration of a TDIU.  If any claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

